Citation Nr: 0629480	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that granted service connection for bilateral 
hearing loss and assigned a 10 percent evaluation for it.  
The veteran disagreed with the assigned rating.  In addition, 
the RO denied the veteran's claim for service connection for 
PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has Level I hearing in each ear.


CONCLUSION OF LAW

An initial compensable evaluation for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" 
claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   As previously defined by the courts, those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

The Court held that upon receipt of an application for 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
The veteran's claim for service connection for bilateral 
hearing loss was granted by the July 2003 rating decision on 
appeal.  The veteran's notice of disagreement as to the 
disability rating assigned did not trigger any additional 
§ 5103 notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.101.  As such, VA 
satisfied its duty to notify by means of a statement of the 
case which set forth the relevant diagnostic criteria for 
rating the disability at issue.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased initial rating for his bilateral 
hearing loss, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains the 
report of a VA examination.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has reviewed the appellant's statements and concludes that he 
has not identified further evidence not already of record 
that could be obtained and the medical records do not refer 
to additional treatment reports not of record.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted for bilateral hearing loss, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating 
Disabilities.  Under these criteria, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average pure tone threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of 
disability for bilateral service-connected defective hearing 
is ascertained by the application of the rating schedule, 
which establishes 11 auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The evidence supporting the veteran's claim includes his 
statements to the effect that his hearing acuity has 
diminished.  During the hearing before the undersigned in 
June 2006, the veteran and his spouse testified that he had 
difficulty hearing, and that he had to remain close to people 
to understand what they were saying.

The evidence against the veteran's claim consists of the 
findings on the VA audiometric examination conducted in June 
2003.  The results of tests conducted at that time establish 
that the veteran has Level I hearing in each ear.  These 
findings correspond to a noncompensable evaluation.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Moreover, an 
exceptional pattern of hearing impairment has not been 
demonstrated so as to warrant application of 38 C.F.R. § 4.86 
(2006).  Although the veteran asserts that his hearing acuity 
has diminished, these statements clearly have less probative 
value than the objective findings demonstrated on audiometric 
testing and only the audiometric testing may be used in 
applying the rating code for hearing loss evaluations.  The 
Board has no discretion in this regard.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an initial compensable evaluation for 
bilateral hearing loss.

During the June 2006 hearing, the veteran's representative 
requested that the Board consider whether an extraschedular 
evaluation was warranted.  The evidence does not show that 
the veteran's service-connected hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2006).  In 
this regard, the Board notes that the there is no objective 
evidence that his service-connected hearing loss has produced 
marked interference with employment.  The veteran reportedly 
worked for many years at his own electrician business.  The 
record does not demonstrate that he has required any recent 
hospitalization for his hearing loss.  Accordingly, an 
extraschedular evaluation is not warranted.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran also contends that service connection is 
warranted for PTSD.  In various statements and during a 
hearing before the undersigned in June 2006, the veteran 
described several stressors that he testified had occurred 
while he was in Vietnam.  Personnel records show that the 
veteran was in the 3rd Battalion, 13th Artillery, Battery D 
while he was in Vietnam.  He testified at the June 2006 
hearing that he was at the Cu Chi unit base camp on February 
26, 1969 when it was attacked and overrun by Viet Cong.  He 
testified that he was in the base camp that day because he 
was on sick call from is own Delta battery for a couple of 
days.  His statements of PTSD stressors in September 2003, 
including an incident in the beginning of March 1970 when the 
Ch Chi base camp was overrun and helicopters were destroyed, 
were not corroborated by combat unit records reviewed by the 
United States Armed Services Center for Research of Unit 
Records at the request of the RO.  The veteran's claim has 
been denied by the RO because a PTSD stressor has not been 
verified from information provided by the veteran.  

Service medical records document a number of clinical visits 
beginning in June 1969, but do not document any medical 
visits that would tend to corroborate the veteran's testimony 
that he was on sick call on or about February 26, 1969, while 
stationed in Vietnam.  A service department health record, DA 
Form 2658 with the service medical records, shows that his 
artillery battery was served by the battalion aid station, at 
least from May 10, 1969.  Morning reports for the veteran's 
unit, with daily entries for the time in question that might 
tend to corroborate his recent testimony that he was on sick 
call in February 1969, have not been requested.  

Several judicial decisions are relevant to the adjudication 
of claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, a diagnosis of PTSD based upon claimed 
stressors whose existence the adjudicators have not accepted 
would be inadequate for rating purposes.  See Caluza v. 
Brown, 7 Vet. App. 498 (1994); West v. Brown, 7 Vet. App. 70 
(1994); and Zarycki v. Brown, 6 Vet. App. 91 (1993).

Based on the veteran's testimony before the Board, further 
effort to document his presence at the Cu Chi artillery base 
camp in late February 1969 appears to be warranted.  The 
development will also afford an opportunity to provide the 
veteran with notice under  U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the type of evidence necessary to establish 
a disability rating and the effective date for the disability 
on appeal in conformity with recent judicial authority.  See 
Dingess, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (or other 
appropriate facility) and request copies 
of morning reports for the veteran's unit 
(3d Battalion, 13th Artillery) that would 
show the veteran's sick call entries, at 
least for the period of time to include 
from February 20-March 1, 1969, or 
otherwise document that he was in the Cu 
Chi base camp during this same period of 
time.

2.  The RO should then make a 
determination as to whether the veteran 
"engaged in combat with the enemy" and 
also make an additional determination as 
to whether the veteran has presented 
satisfactory evidence of the existence of 
events claimed as stressors in accordance 
with the guidance in Zarycki and Caluza.  

3.  If any stressor claimed by the veteran 
is verified, or conceded, he should then 
be afforded a VA psychiatric examination 
to determine the nature and extent of any 
psychiatric disorder.  The examiner should 
be apprised of the confirmed stressors(s) 
and requested to make a specific 
determination as to whether any of the 
events conceded by VA to have existed in 
service would be of a quality sufficient 
to produce PTSD.  The examiner should be 
informed that only those events in service 
conceded or verified by VA may be 
considered for purposes of determining 
whether the veteran has PTSD due to events 
in service exists.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  All 
necessary special studies or tests are to 
be accomplished.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.

4.  The veteran should be provided with 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal in accordance with Dingess.

5.  Following readjudication by the RO, if 
in order, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  After 
the usual time for response, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


